[Cite as State v. Trone, 2020-Ohio-384.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                   :

                 Plaintiff-Appellee,             :
                                                     Nos. 108952 and 108966
                 v.                              :

RICO TRONE,                                      :

                 Defendant-Appellant.            :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: REVERSED
                 RELEASED AND JOURNALIZED: February 6, 2020


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                   Case Nos. CR-14-587798-A and CR-15-598790-A


                                           Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Jennifer M. Meyer, Assistant Prosecuting
                 Attorney, for appellee.

                 Mark A. Stanton, Cuyahoga County Public Defender, and
                 Cullen Sweeney, Assistant Public Defender, for appellant.


KATHLEEN ANN KEOUGH, J.:

                   This consolidated appeal is before the court on the accelerated docket

pursuant to App.R. 11.1 and Loc.App.R.11.1. The purpose of an accelerated appeal is
to allow this court to render a brief and conclusory opinion. State v. Priest, 8th Dist.

Cuyahoga No. 100614, 2014-Ohio-1735, ¶ 1.

               Defendant-appellant, Rico Trone, appeals the trial court’s decision

denying his motion to vacate postrelease control. For the reasons that follow, we

reverse the trial court’s decision.

               In November 2014, Trone pleaded guilty in Cuyahoga C.P. No.

CR-14-587798 to one amended count of attempted felonious assault, a felony of the

third degree. This court was not provided with a transcript of the plea hearing, but

the plea journal entry provides that Trone would be subject to a mandatory three-

year period of postrelease control. In January 2015, Trone was sentenced to serve

two years of community control sanctions. At sentencing, he was verbally advised

that if he violated community control he would “be looking at a 36-month sentence.

That’s three years.” (Tr. 14.) The record reflects that no advisement was given to

him about postrelease control during sentencing. The sentencing journal entry

provided that a “violation of the terms and conditions [of community control] may

result in more restrictive sanctions, or a prison term of 36 month(s) as approved by

law. Defendant advised of post release [sic] control for 3 years mandatory.” No

appeal was taken from this entry of conviction.

               In September 2015, Trone appeared before the court on a probation

violation in CR-14-587798 for failing to report to probation and abide by the terms

and conditions of community control. As a result of his noncompliance, he also was

indicted in Cuyahoga C.P. No. CR-15-598790 on two counts of escape.
              On November 12, 2015, Trone pleaded guilty in CR-15-598790 to a

fourth-degree felony count of escape and a fifth-degree felony count of escape.

During the plea colloquy, he was advised that he would be subject to postrelease

control “for up to three years.” (Tr. 25.) He was sentenced to serve concurrent 12-

month sentences on each offense. He was verbally advised during the sentencing

portion of the hearing that he would “be subject to that PRC again for three years at

their discretion.” (Tr. 35.) However, the sentencing journal entry provided that

“postrelease control is part of this prison sentence for 5 years mandatory for the

above felony(s) under R.C. 2967.28.” No appeal was taken from this entry of

conviction.

              Because he pleaded guilty to the two new escape offenses, Trone was

found to be in violation of his community control sanctions in CR-14-587798. As a

result, the trial court terminated his community control sanctions and imposed a

prison term of 12 months, ordered to be served consecutively with the 12-month

sentence imposed on the escape offenses. He was not advised that he would be

subject to any term of postrelease control in this case. However, the sentencing

journal entry provided that “postrelease control is part of this prison sentence for 5

years mandatory for the above felony(s) under R.C. 2967.28.” No appeal was taken

from this entry of conviction.

              The parties agree that Trone was released from prison in January

2017 after serving his sentence in both cases, and placed on postrelease control.
               In February 2019, Trone, pro se, filed a motion to vacate the “three-

year term” of postrelease control in CR-14-587798 because the trial court

improperly imposed a five-year mandatory term of postrelease control at

sentencing. According to Trone, the term of postrelease control must be vacated and

because he served his underlying prison sentence, the trial court lacks authority to

correct the error through a resentencing.

               The state opposed the motion, arguing under both cases that the

motion should be denied. First, the state contended that Trone’s motion should be

deemed moot because he has been released from prison. The state further argued

that Trone was properly advised at the sentencing hearing that he would be subject

to a discretionary three-year period of postrelease control.1 Accordingly, the state

maintained that the sentencing journal entries could be corrected nunc pro tunc.

               Trone obtained counsel, who filed a reply to the state’s opposition,

asserting that Trone was also requesting that the term of postrelease control

imposed in his escape case was also improper; thus, it should also be vacated. Trone

countered the state’s position that the trial court’s error could not be corrected nunc

pro tunc because he was released from prison.




      1 The state in its brief in opposition states, “However, a reading of the [sic] both
transcripts indicates that the Court did not properly informed [sic] Defendant Trone of
the 3 years discretionary post release control.” It is clear that the state misstated its
position; the context is clear that the state intended to claim, whether correctly or
incorrectly, that Trone was properly informed of the three-year discretionary term of
postrelease control.
               In CR-14-587798, the trial court denied Trone’s motion to vacate. In

CR-15-598790, the trial court did not address Trone’s requested relief that he raised

in his reply brief; rather, the trial court issued a journal entry, nunc pro tunc, that

advised Trone that “postrelease control is part of this prison sentence for 3 years

mandatory for the above felony(s) under R.C. 2967.28.”

               Trone now appeals from the trial court’s denial of his motion to vacate

and the nunc pro tunc sentencing journal entry. In his sole assignment of error,

Trone contends that the trial court erred in failing to vacate or terminate the

improperly imposed terms of postrelease control in both cases.

               It is well established that a trial court must properly impose

postrelease control or that portion of the sentence is invalid. State v. Grimes, 151
Ohio St. 3d 19, 2017-Ohio-2927, 85 N.E.3d 700, ¶ 8; State v. Qualls, 131 Ohio St. 3d
499, 2012-Ohio-1111, 967 N.E.2d 718, ¶ 18. To properly impose postrelease control,

the trial court must notify the defendant at the sentencing hearing (1) whether

postrelease control is discretionary or mandatory; (2) the length of the postrelease

control term; and (3) the consequences for violating postrelease control. Grimes at

¶ 1. These notifications must also be incorporated into the trial court’s sentencing

journal entry. Id. at ¶ 1, 13.

A. CR-14-587798

               The trial court erred in denying Trone’s motion to vacate postrelease

control in CR-14-587798. When the trial court terminated Trone’s community

control sanctions at his probation violation hearing, Trone was not advised that he
would be subject to any period of postrelease control; the record is silent. Moreover,

the new sentencing journal entry incorrectly provides that Trone would be subject

to five years of mandatory postrelease control. As the parties agree, Trone would

have been subject to only three years of mandatory postrelease control.

               It is well settled that a “trial court has a statutory duty to provide

notice of postrelease control at the sentencing hearing” and that “any sentence

imposed without such notification is contrary to law.” State v. Jordan, 104 Ohio

St.3d 21, 2004-Ohio-6085, 817 N.E.2d 864, ¶ 23.

               Our review of the record reveals that Trone was not verbally advised

at the probation violation sentencing hearing of postrelease control. Although he

was properly advised of postrelease control during his original sentencing hearing,

the Ohio Supreme Court has made it clear that a probation violation hearing is a new

sentencing hearing. “[F]ollowing a community control violation, the trial court

conducts a second sentencing hearing. At this second hearing, the court sentences

the offender anew and must comply with the relevant sentencing statutes.” State v.

Fraley, 105 Ohio St. 3d 13, 2004-Ohio-7110, 821 N.E.2d 995, ¶ 17. Complying with

the relevant sentencing statutes includes the advisements regarding postrelease

control. Id. at ¶ 12-13. When a trial court fails to notify an offender about postrelease

control at the sentencing hearing but incorporates that notice into the sentencing

journal entry, the trial court fails to comply with R.C. 2929.19, and the sentence must

be vacated and remanded for resentencing. Jordan at paragraph two of the syllabus.

In this case, because the trial court did not provide Trone notice of postrelease
control at his probation violation sentencing hearing, his sentence was contrary to

law.

               However, Trone has now served his prison sentence in this case, a fact

that is not in dispute. It has long been held that after an offender has completed the

prison term imposed in his original sentence, the offender cannot be subject to

another sentencing to correct a trial court’s flawed imposition of postrelease control.

Qualls, 131 Ohio St. 3d 499, 2012-Ohio-1111, 967 N.E.2d 718, at ¶ 16. Consequently,

Trone cannot be subject to a new sentencing hearing and because he was not advised

at the sentencing hearing about postrelease control, the trial court cannot correct

this deficiency by virtue of a nunc pro tunc journal entry.

               Accordingly, the trial court erred in denying Trone’s motion to vacate

or terminate the improperly imposed term of postrelease control imposed in CR-14-

587798.

B. CR-15-598790

               Addressing the arguments as they pertain to Trone’s escape case

presents this court with several issues.

       1. Jurisdiction over the nunc pro tunc journal entry

               Trone did not file a motion to vacate his term of postrelease control

in this case. Despite claiming that Trone’s motion was moot due to his release from

prison, the state responded that Trone was also subject to postrelease control in this

case, and accordingly, had overlapping sentences.         In his reply brief, Trone

countered that both periods of postrelease control were improperly imposed and
thus, both terms must be terminated. Rather than consider the merits of these

arguments, the trial court issued a sentencing journal entry, nunc pro tunc; however,

we note that the term of postrelease control is still incorrect.

               The state contends on appeal that because Trone did not file a motion

to vacate his postrelease control in CR-15-598790, there is no order from which he

is properly appealing. A review of the notice of appeal reveals that Trone is

appealing from the trial court’s nunc pro tunc entry filed on August 15, 2019.

               A nunc pro tunc entry is the procedure used to correct clerical errors

in a judgment entry, but the entry does not extend the time within which to file an

appeal because it relates back to the original judgment entry. See, e.g., State v.

Lester, 130 Ohio St. 3d 303, 2011-Ohio-5204, 958 N.E.2d 142. Accordingly, a strict

application of the law would prohibit Trone from appealing the trial court’s order.

               However, it is well settled that courts possess the authority to correct

errors in judgment entries so that the record speaks the truth. State ex rel. Fogle v.

Steiner, 74 Ohio St. 3d 158, 163-164, 656 N.E.2d 1288 (1995); Crim.R. 36. Errors

subject to correction by the court include a clerical error, mistake, or omission that

is mechanical in nature and apparent on the record and does not involve a legal

decision or judgment. State v. Miller, 127 Ohio St. 3d 407, 2010-Ohio-5705, 940
N.E.2d 924, ¶ 15; Crim.R. 36. Nunc pro tunc entries are used to make the record

reflect what the court actually decided and not what the court might or should have

decided or what the court intended to decide. Miller at ¶ 15; Fogle at 164. When a

defendant is notified of the proper term of postrelease control at his sentencing
hearing, but the sentencing journal entry fails to indicate such advisement, the result

is a clerical error that may be corrected through a nunc pro tunc entry. State ex rel.

Womack v. Marsh, 128 Ohio St. 3d 303, 2011-Ohio-229, 943 N.E.2d 1010, ¶ 14.

               In this case, Trone was properly advised at his sentencing hearing that

he would be subject to a three-year discretionary term of postrelease control

following his release from prison. However, the sentencing journal entry stated that

Trone would be subject to five years of mandatory postrelease control. Clearly, this

is a clerical error that could be corrected through a nunc pro tunc journal entry.

               However, the nunc pro tunc journal entry that the trial court issued

still does not speak the truth of what occurred at sentencing. Instead, the journal

entry provides that Trone is subject to three years of mandatory postrelease control.

Accordingly, the nunc pro tunc is not a proper nunc pro tunc and Trone’s postrelease

control order is still incorrect.

               A sentence that does not include the statutorily mandated term of

postrelease control is void, not precluded from appellate review by principles of res

judicata, and may be reviewed at any time, on direct appeal or by collateral attack.

State v. Fischer, 128 Ohio St. 3d 92, 2010-Ohio-6238, 942 N.E.2d 332, paragraph

one of the syllabus. Accordingly, Trone is able to challenge this void order.

               Moreover, we note that the trial court issued the nunc pro tunc in

response to the state’s requested relief after acknowledging that the period of

postrelease control was incorrect. Accordingly, the state opened the door and

cannot now claim that Trone is precluded from seeking review by means of an
appeal. Accordingly, we find that Trone can appeal from the trial court’s incorrect

nunc pro tunc sentencing journal entry.

         2. Issuance of Nunc Pro Tunc

               The next issue that must be addressed is whether Trone’s release from

prison prevents the trial court from entering a nunc pro tunc sentencing journal

entry.

               In this case, Trone was properly advised during his plea and

sentencing that he was subject to a discretionary three-year term of postrelease

control. However, the sentencing journal entry erroneously states that Trone was

subject to a mandatory period of five years of postrelease control. This clerical error

could have been corrected nunc pro tunc; however, Trone has since served his prison

term from which postrelease control was imposed. According to R.C. 2929.191(A)(1)

and controlling precedent, the trial court cannot now correct the journal entry to

remedy its error.

               R.C. 2929.191 states that a sentencing court can remedy its error

when it improperly imposes postrelease control, but any correction must occur prior

to the offender being released from prison. See also State v. Singleton, 124 Ohio

St.3d 173, 2009-Ohio-6434, 920 N.E.2d 958, ¶ 23; Cockrell, 8th Dist. Cuyahoga No.

104207, 2017-Ohio-1358, at ¶ 18. This is also true even when the trial court desires

to issue a nunc pro tunc to correct a sentencing entry when the defendant is properly

advised during sentencing, but the journal entry is deficient.          “The original

sentencing entry can be corrected to reflect what actually took place at the
sentencing hearing [with respect to PRC], through a nunc pro tunc entry, as long as

the correction is accomplished prior to the defendant’s completion of his prison

term.” Qualls at ¶ 24; see also State v. Mace, 8th Dist. Cuyahoga No. 100779, 2014-

Ohio-5036, ¶ 1-2.

              In State v. Billiter, 134 Ohio St. 3d 103, 2012-Ohio-5144, 980 N.E.2d
960, the court held that stating the improper length of the postrelease control term

renders that portion of the sentence void. The Ohio Supreme Court has not placed

any limitations or restrictions on this proposition. In fact, the court has seemingly

rejected the notion of “sufficient notice” as it applies to notifications regarding

postrelease control. See State v. Ketterer, 126 Ohio St. 3d 448, 2010-Ohio-3831, 935
N.E.2d 9 (finding that the procedures in R.C. 2929.191 control, and rejecting an

opportunity to apply its holding in Watkins v. Collins, 111 Ohio St. 3d 425, 2006-

Ohio-5082, 857 N.E.2d 78, that a reasonable person in the position of the offender

would have had sufficient notice that postrelease control could be imposed).

              The state urges this court to follow the law of other districts that have

held that a clerical error can be corrected by a nunc pro tunc entry at any time,

including after a defendant has served his sentence and is released from prison.

State v. Bostic, 6th Dist. Lucas No. L-18-1219, 2019-Ohio-2658 (declining to apply

Grimes retroactively, and finding that the sentencing journal entry complied with

the applicable law at the time of sentencing), and State v. Murray, 2012-Ohio-4996,

979 N.E.2d 831 (6th Dist.) (relying on Watkins and holding that the issuance of a

nunc pro tunc to correct a clerical error regarding postrelease control was proper
despite Murray serving his stated prison sentence). We find that Bostic is clearly

distinguishable because Grimes applies in the case before this court. We also decline

to follow Murray because it erroneously relies on Watkins.2 Rather, we adhere to

our precedent in Mace, 8th Dist. Cuyahoga No. 100779, 2014-Ohio-5036, that

deficient postrelease control journal entries cannot be corrected after the defendant

has completed the prison term of his sentence.

                Based on the foregoing, we find that the trial court could not correct

Trone’s sentencing journal entry nunc pro tunc because Trone served his prison

term in CR-15-598790. The portion of his sentence imposing postrelease control is

void.

C. Conclusion

                The trial court erred in denying Trone’s motion to vacate or terminate

postrelease control in CR-14-587798. The trial court also erred in entering a

sentencing journal entry nunc pro tunc in CR-15-598790. Accordingly, the trial

court’s judgment entries are reversed; Trone is released from postrelease control in

both cases. His assignment of error is sustained.

                Judgment reversed.

        It is ordered that appellant recover from appellee costs herein taxed.



        2
        Moreover, this court certified to the Ohio Supreme Court that our en banc
decision in Mace, 8th Dist. Cuyahoga No. 100779, 2014-Ohio-5036, conflicted with
Murray. See State v. Mace, Supreme Court of Ohio Case No. 2014-2116. However, the
Supreme Court determined that no conflict existed and dismissed the case. State v. Mace,
141 Ohio St. 3d 1450, 2015-Ohio-239, 23 N.E.3d 1193.
      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

ANITA LASTER MAYS, P.J., and
FRANK D. CELEBREZZE, JR., J., CONCUR